In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
          ___________________________
               No. 02-22-00448-CV
          ___________________________

    IN RE MIGUEL ANGEL BACILIO, Relator




                  Original Proceeding
Criminal District Court No. 1 of Tarrant County, Texas
              Trial Court No. 0630576B


      Before Birdwell, Womack, and Walker, JJ.
         Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 14, 2022




                                         2